t c memo united_states tax_court seismic support services llc scott a whittington tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date scott a whittington pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion cohen judge in a notice of final_partnership_administrative_adjustment fpaa for and respondent determined that the amounts seismic support services llc seismic paid scott a whittington petitioner were guaranteed payments for services under sec_707 and determined an accuracy-related_penalty under sec_6662 for each year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington state when he filed the petition petitioner was a seismic design consultant he performed services for tomarco contractor specialties inc tomarco as an employee for years before in petitioner formed seismic so that he could provide services as a contractor rather than as an employee petitioner owned of seismic and management partners llc owned seismic provided consultation services to tomarco as a subcontractor before and during and during the years in issue petitioner and his wife performed services on seismic’s behalf tomarco paid seismic and seismic paid petitioner compensation_for those services seismic paid petitioner dollar_figure in and dollar_figure in seismic labeled the payments distributions on the checks to petitioner seismic filed forms u s return of partnership income for the years in issue seismic claimed management fee deductions of dollar_figure for and dollar_figure for seismic also claimed deductions of dollar_figure and dollar_figure as mileage reimbursement for and respectively seismic did not file employment_tax returns for any periods during the years at issue the fpaa determined that the payments to petitioner were guaranteed payments under sec_707 the corresponding management fee deductions claimed on the returns were disallowed but the net_income of seismic was not adjusted a penalty for negligence was determined for each year because of the mischaracterization of the payments opinion sec_707 provides sec_707 guaranteed payments -- to the extent determined without regard to the income of the partnership payments_to_a_partner_for_services_or_the_use_of_capital shall be considered as made to one who is not a member of the partnership but only for the purposes of sec_61 relating to gross_income and subject_to sec_263 for purposes of sec_162 relating to trade_or_business_expenses guaranteed payments are a partnership_item that must be determined at the partnership level in a proceeding brought under sec_6226 such as this one sec_6221 sec_301_6221-1 sec_301_6231_a_3_-1 proced admin regs once the partnership_item is determined at the partnership level each partner’s affected items can be challenged in a subsequent partner-level proceeding sec_6662 imposes a penalty for negligence when the person responsible for a tax_return fails to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of the return sec_6662 b and c sec_1_6662-3 income_tax regs petitioner acknowledges that the payments received from seismic during and were received for services he performed and were determined without regard to the income of the partnership he also acknowledges that he was responsible for preparation of seismic’s federal tax returns and that they were prepared without the benefit of consultation with a tax professional he has offered no evidence that contradicts the determinations in the fpaa and the stipulation and his testimony fully support the characterization of the payments as guaranteed payments and not management fees and the appropriateness of the penalties thus the fpaa is sustained on the merits because we reached the same conclusions on the same facts for and in seismic support servs llc v commissioner tcmemo_2014_78 no further discussion is necessary petitioner’s entire position in this case has been predicated on his erroneous beliefs and misunderstandings of the procedural aspects leading to the fpaa in his pretrial memorandum he stated that he intended to call as witnesses each and every irs employee identified in correspondence relating to the fpaa identifying by name five such persons however he had not subpoenaed any witnesses before trial purporting to believe that the court had to issue the subpoenas under seal when the case was called apparently he had read only the first sentence of rule a which is followed by a subpoena including a subpoena for the production of documentary_evidence or electronically stored information signed and sealed but otherwise blank shall be issued to a party requesting it who shall fill it in before service subpoenas may be obtained at the office of the clerk in washington d c or from a trial clerk at a trial session in any event the persons whose names appeared in correspondence sent before the issuance of the fpaa were not proper witnesses this case is a proceeding de novo and our determinations are based on the merits and not on any administrative proceedings before the fpaa was sent see 143_tc_83 62_tc_324 petitioner’s argument as to the authority of the internal_revenue_service to make the determinations in the fpaa is similarly without merit see seismic support servs llc v commissioner at n for the reasons stated decision will be entered for respondent
